Citation Nr: 1114470	
Decision Date: 04/13/11    Archive Date: 04/21/11

DOCKET NO.  09-41 944	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Service connection for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Forshey, Law Clerk


INTRODUCTION

The Veteran had active duty from July 2003 to October 2003 and January 2004 to April 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Veteran did request a hearing in this case.  Although such hearing was never scheduled, the Board finds that no prejudice to the Veteran will result, as the instant decision represents a complete grant of the benefits sought on appeal. 


FINDINGS OF FACT

Resolving reasonable doubt in the Veteran's favor, the preponderance of the medical evidence reflects a diagnosis of PTSD based on a confirmed in-service stressor.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for PTSD have been met. 38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

In view of the fully favorable disposition as to all issues on appeal, the Board finds that all notification and development action necessary to render a fair decision on the matter has been accomplished.  Any deficiencies as to VA's duty to notify and assist are deemed moot.  

II. Analysis

The Veteran is seeking service connection for PTSD.  She asserts that during service she drove a gun truck for her unit and experienced having her comrades injured by IED explosions and small arms fire.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service. 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303. Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The first requirement for service connection for PTSD is a medical diagnosis of the disorder. Diagnoses of PTSD must be rendered in accordance with the diagnostic criteria for the condition set forth in the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV). See 38 C.F.R. § 4.125 (noting that VA has adopted the nomenclature of the DSM-IV).

The Veteran has been diagnosed with PTSD, as reflected by a September 2009 memorandum, which was prepared by a licensed VA psychologist. This memorandum, which contains the Veteran's medical history, summary of treatment, and diagnosis of PTSD, was rendered in accordance with the diagnostic criteria for the condition set forth in the DSM-IV. See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the Court found that the requirement that a current disability be present is satisfied "when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim . . . even though the disability resolves prior to the Secretary's adjudication of the claim.").

The Board does note, however, that a conflicting medical opinion was obtained during a VA PTSD examination in August 2008.  In determining the probative value to be assigned to a medical opinion, the Board must consider three factors. See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008). The initial inquiry, though, in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  In the instant case, the August 2009 VA examiner relied upon an inaccurate account of the Veteran's history by reporting that she "did not experience others being wounded, injured, or killed" during the "traumatic event."  Given that the VA examiner was not fully informed of the factual premises of the case, the Board finds no need to consider the other factors of Nieves-Rodriguez and concludes that this medical opinion is less probative than other evidence of record.  

Thus, the remaining questions are whether there exists a link between a claimed in-service stressor, and whether there is credible evidence that the in-service stressor occurred.

The evidence necessary to establish the occurrence of a recognizable stressor during service to support a diagnosis of PTSD will vary depending upon whether a Veteran engaged in "combat with the enemy." See Gaines v. West, 11 Vet. App. 353, 359 (1998). Participation in combat, a determination that is to be made on a case-by-case basis, requires that a Veteran have personally participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality. See VAOPGCPREC 12-99 (October 18, 1999); Moran v. Principi, 17 Vet. App. 149 (2003). See also Sizemore v. Principi, 18 Vet. App. 264, 273-74 (2004).

If VA determines that a veteran engaged in combat with the enemy and the alleged stressor is combat-related, then lay testimony or statement is accepted as conclusive evidence of the stressor's occurrence and no further development or corroborative evidence is required-provided that such testimony is found to be "satisfactory," i.e., credible and "consistent with circumstances, conditions or hardships of service." See 38 U.S.C.A. 1154(b) (West 2002 & Supp. 2010); 38 C.F.R. 3.304(f)(1) (2009); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

Under the legal authority in effect at the time of the Veteran's claim, if the alleged stressor was not combat related, then the Veteran's lay testimony, alone, would not be sufficient to establish the occurrence of the alleged stressor; rather, corroborating evidence would be needed to support the claim for service connection. See Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996). See also Zarycki, 6 Vet. App. at 98; Doran v. Brown, 6 Vet. App. 283, 289- 290 (1994).

The Board notes that, effective July 13, 2010, the rules governing entitlement to service connection for PTSD were substantially revised. VA has amended its adjudication regulations governing service connection for posttraumatic stress disorder (PTSD) by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  In this case, however, a claimed in-service stressor has been corroborated in the record, as indicated in a March 2009 response from the U.S. Armed Services Center for Unit Records Research (CURR) (since renamed the U.S. Army and Joint Services Records Research Center (JSRRC)).  Additionally, lay statements from fellow unit members further corroborate the in-service stressor, involving vehicles in their convoy being struck by explosive devices.  Therefore, application of the revised regulation is not necessary and need not be further discussed here.  Rather, the evidence of record sufficiently corroborates the stressful event and thus this element of the claim is also satisfied.

Based on the foregoing, then, an in-service stressor has been established in this case.  Moreover, the evidence demonstrates a current PTSD diagnosis.  Therefore, the final question is whether there exists a link between the current PTSD diagnosis and the in-service stressor.

As for an established link, the September 2009 psychologist found that each of the Veteran's two alleged stressors is adequate to support a diagnosis of PTSD. The psychologist specifically noted that PTSD is supported by the Veteran's feelings of anxiety, hyperarousal, and feelings of a foreshortened life.  Also, she has demonstrated symptoms of reexperiencing the trauma, being hyper-alert and on-guard, having irritable and angry outbursts, and having difficulty staying home alone.  Additionally, she checks doors and windows repeatedly in a compulsive manner.  In light of these symptoms, the psychologist diagnosed the Veteran with PTSD and an interrelated Axis IV of the disorder to "wartime trauma."  Under these circumstances, the Board finds that the record reasonably establishes the existence of a link between this alleged in-service stressor and the Veteran's symptoms.

In conclusion, the Board finds the evidence to be at least in a state of relative equipoise in showing that a disability manifested by PTSD was as likely as not incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304(f).  Accordingly, by extending the benefit of the doubt to the Veteran, service connection is warranted.  


ORDER

Service connection for PTSD is granted, subject to governing criteria applicable to the payment of monetary benefits. 




____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


